PER CURIAM.
The District Court sustained the pleas to the jurisdiction as to the causes of action based on trade-mark and unfair competition, but allowed a replication to be filed to the plea in respect to the cause of action on infringement. This was the proper practice under old rule in equity 33, then in force. The issue on the plea was tried, and the court sustained the plea and dismissed the bill. This is the proper practice under new rule. 29 (198 Fed. xxvi, 115 C. C. A. xxvi). From that decree an appeal was taken to this court, but it should have been taken to the Supreme Court. See sections 128 and 238 of the Judicial Code. Mechanical Appliance Co. v. Castleman, 215 U. S. 437, 30 Sup. Ct. 125, 54 L. Ed. 272; Herndon Co. v. Norris & Co., 224 U. S. 496, 32 Sup. Ct. 550, 56 L. Ed. 857.
The appe'al is dismissed.